﻿145.	 It gives me pleasure to convey to the President my warmest congratulations on his election to this high office. His election is a tribute to the prominence of his country in world affairs and a testimony to his experience and competence.
146.	I should also like to pay tribute to his predecessor for the skilful manner in which he conducted the work of the last session.
147.	It is also a source of satisfaction to pay tribute to our distinguished Secretary-General, especially for his important report on the work of the Organization.
148.	I wish to congratulate Saint Christopher and Nevis on its independence and accession to membership of the United Nations.
149.	The world situation gives rise to great concern. The current world economic crisis is affecting all countries. Its adverse impact is particularly felt in the developing countries, with the result that some had zero growth rates and others negative growth rates. The developing countries are facing mounting deficits in their balance of payments, resulting from a decline in the prices of their exports through the collapse of raw material prices, from the increase of protectionism, and from an increase in the prices of their imports, in addition to the heavy financial burden of servicing their foreign debts. The situation has been further aggravated by high inflation and unemployment in those countries. In the light of these facts, it is imperative to take immediate measures to enable the developing countries to overcome this acute crisis. Such measures must include the stimulation of international trade, increase in borrowing, aid and financial transfers, preferably on soft terms. We are confident that prospects of an economic recovery in the developed countries will have positive impact on the world economy; however, we do not consider this to be a substitute for the adoption of such immediate measures. Moreover, it is imperative that such measures be accompanied by the commencement of global negotiations in order to establish the new international , economic order on the basis of justice and equity for all. It goes without saying that the spirit of understanding and the notion of interdependence among nations should be the basis of such negotiations.
150.	Regarding world peace and security, the picture is yet more bleak. While none of the old conflicts has been resolved, new ones have arisen. In addition to the continued Israeli aggression against the Arab nation, including the latest invasion of the sisterly State of Lebanon, the war between Iraq and Iran, the situation in Afghanistan, Kampuchea, Korea, Cyprus and Chad and the problem of Namibia and southern Africa—in addition to all these, the situation in Central America has appreciably deteriorated this year. Equally threatening is the increase in tension between the East and the West, especially between the two super-Powers, with the result that detente has diminished, only to be replaced by cold-war policies.
151.	This tension in world affairs is regrettably accompanied by disregard on the part of some countries to their obligations under the principles of international law and the provisions of the Charter, especially those principles pertaining to the threat or use of force, the peaceful settlement of disputes, non-interference in the internal affairs of others, good-neighbourliness, and respect for the sovereignty, independence and territorial integrity of States. Still more alarming is the lack of desire and enthusiasm on the part of Member States to follow the path of multilateral negotiations in order to devise satisfactory solutions to the imminent and formidable problems which are facing us. While the absence of progress towards reasonable solutions is a source of concern in itself, the lack of will and desire to continue the pace of collective endeavours is more frightening and more puzzling. It certainly constitutes a set-back to the principle of cooperation and interdependence which should prevail in international relations and among the peoples.
152.	I need not remind the Assembly that, while this state of affairs causes concern about the fate of humanity, it represents a challenge to the Organization. The Organization was established to save the world from the scourge of war and to be the source of moral authority, as has been stated in one of the important speeches which we have heard already from this rostrum. However, let me add that this moral authority will be ephemeral unless it is translated into legal and political authority. We notice that States which have been granted special privileges in accordance with the Charter do not adequately fulfil their obligations towards the Organization. This has led to the emasculation of the United Nations, particularly the Security Council, and eventually to the withering away of its moral authority.
153.	Since the establishment of the United Nations in 1945 more than 100 wars and conflicts have broken out, for none of which has the United Nations been able to provide any real solution. Even when the Organization succeeded in taking certain decisions concerning any of those conflicts, its decisions have remained unimplemented, due to the inability to invoke the powers and authorities provided for in the Charter, which has led some countries, especially small peace-loving countries, to lose faith in the ability of the United Nations to maintain international peace and security and has forced them to seek security in regional alliances and international
56. The widespread use and threat of use of force in international relations, accompanied by the weakening of the United Nations, have subverted the system of collective security. This state of affairs has been further endangered by the tendency of some countries to define their national vital interests in an unlimited manner, which makes the maintenance and protection of those interests a source of friction between States. We note with regret that this situation has adversely affected the United Nations as an instrument for the resolution of conflicts. In particular, the Security Council, which has the primary responsibility for the maintenance of international peace and security, has been demoralized and rendered ineffective. We find also that States entrusted under the Charter with special responsibilities and privileges have pursued a policy of selectivity in the Council, ignoring their obligations under the Charter. A concomitant result of such practices has been the weakening of the Council and a lessening of its effectiveness and prestige. More seriously, it has encouraged the adoption of such selectivity by others, thus becoming reciprocal.
157. The most glaring example of this sad state of affairs is to be found in the Middle East, where a true reflection of the deterioration in the world situation is evident. Apart from the common use of force and aggression in the area, one can easily sense the immobility and paralysis of the United Nations. The situation there has been further complicated by the resurgence of East-West rivalry, to the detriment of the legitimate interests of the peoples and States of the region. Consequently, those legitimate interests have usually become subordinated to the interests of the super-Powers and their global schemes. The responsibility for this dangerous situation lies to a great extent with Israel, whose policies have condemned the area to a state of continuous war and tension. The underlying cause of this situation lies in the fact that Israel has defined its national interests in terms of mythological ideology, putting into the service of those interests a formidable military power. That military power has been basically sustained by foreign support, for 37 per cent of Israel's military budget in 1982 was provided by a single country. Hence the Middle East problem comes down to the fact that one State in the region has unlimited objectives and uses unlimited power for the realization of those objectives. Accordingly, Israel's military might is employed towards achieving hegemony over the whole area and gaining predominance in the region.
158.	Naturally, peace becomes incompatible with such policies and with Israel's central objective, which is to annex the occupied Arab territories. As a prelude to this annexation, Israel is striving to evacuate the indigenous Arab population from those territories. For that purpose, the Israeli occupation authorities have embarked upon a series of illegal policies and practices which run counter to human rights and are designed to create certain economic, social and political conditions and consequently psychological conditions in those territories which the population there will find unbearable and which consequently will force them to leave their homes to Israeli settlers. This policy includes the training and arming of the Israeli settlers whom Israel entrusts with the task of terrorizing the Arab inhabitants through attacks on their lives and their religious and civil institutions. Israel believes that it could dissociate itself from the legal and political responsibilities for these horrendous acts by claiming that they are the work of individuals. Israeli settlement activities have transcended Israel's pretensions to security, which were in the past used to camouflage its creeping annexation of the occupied Arab territories. We are now witnessing the implantation by Israel of its settlers inside cities and other densely populated areas like Nablus, Al-Khalil and Jerusalem. Of course, when security pretexts are no longer adequate, mythological ones are always available.
159.	Israel's settlement activities are the instrument of its continued occupation of the Arab territories. In addition to the fact that they represent a continuous increase in the size of Israel, those settlements have forced Israel into undertaking military crusades and pre-emptive strikes against its Arab neighbours. Since Israel's settlements have been established in occupied Arab territory, the inhabitants of which are bound to oppose them, Israel has sought to expand its security zone through the creation of cordons in the territories of neighbouring Arab States. Thus the alleged security needs of Israel's settlements have become detrimental to the sovereignty and national security of those States.
160.	It follows there from that Israel's military operations, its occupation of additional Arab territory, its persistence in upsetting power configurations in the area and its efforts at dispersing Arab defence capabilities are the main functions of Israel's settlement policy. Decisive and immediate action is needed to stop this colonial policy if we are to arrest its dangerous escalation in the occupied Arab territories. Israel's frenzied efforts to change the demographic, geographic and economic structure of the occupied territories must also be halted. The world community must deter Israel from implementing the canal project linking the Dead Sea to the Mediterranean, which was approved by the Israeli Cabinet on 24 August 1980 and work on which was inaugurated on 28 May 1981. Such a project, if implemented, would irreparably damage Jordan's vital interests. It would also be in contravention of the norms and principles of international law, especially those pertaining to the fundamental rights and duties of riparian States and to occupation by force.
161.	In pursuance of its policy of removing the traces of its occupation and its aggression against the Palestinian people and as a complement to its settlements policies, Israel has recently reactivated an old plan to demolish the camps sheltering the Palestinian refugees in Gaza and the West Bank, claiming that this is a humanitarian act, whereas the real purpose of the plan is to force the Arabs to leave their native soil and find refuge elsewhere. This measure is also designed to do away with something that reminds the world of the problem of Palestine, namely, the existence of 2 million Palestinian refugees, many of them still in camps in the West Bank and Gaza. This scheme coincides with recent appeals for concentration on the humanitarian aspect of the Palestinian question, thus ignoring and excluding its political aspects. It also coincides with efforts to liquidate UNRWA by curtailing its services, in particular by suspending rations to the refugees.
162.	As far as Jordan is concerned, the search for a political solution to the Arab-Israeli conflict is the comer- stone of its foreign policy and the principal goal of its diplomatic endeavours at both the Arab and the international levels. In contradistinction to Israel's policies, which are designed to prevent peace, Jordan sincerely supports all efforts and initiatives that increase the chances of genuine peace. Consistent with this policy, King Hussein headed the Committee of Seven which emerged from the Twelfth Arab Summit Conference, at Fez, and was entrusted with presenting the Arab peace initiative to four permanent members of the Security Council. The plan, which was endorsed by the Arab heads of State at the Fez Conference, represents a positive contribution and a collective Arab effort based on international law and on the principles recognized by the United Nations, especially by the Security Council, for a political settlement in the Middle East. As a supplement to this discourse and in pursuance of Jordan's peaceful policies, we decided to build on what was achieved at Fez in 1982 as well as on other political initiatives, especially those which include a mechanism for implementation. To this end, we have recently engaged in substantive consultations and contacts with several parties which are directly concerned with the Arab-Israeli conflict, including the Palestine Liberation Organization [PLO]. Although those contacts did not develop in the way we had hoped, Jordan will continue to support and encourage every effort that could lead to the salvation of our people and the liberation of our land from Israeli occupation. The realization of this goal is a cardinal principle of our domestic and foreign policy.
163.	The Geneva Declaration on Palestine of 7 September, is based on all international political initiatives relating to the Arab-Israeli conflict, in particular those possessing a valid legal base and machinery for implementation. It is an important international move towards the achievement of a political settlement of this conflict. The International Conference on the Question of Palestine at Geneva set out the principles which Jordan has always considered to be the basis for an international consensus on the achievement of a just and lasting peace. These principles include the following: Israel's total withdrawal from all the occupied Arab territories on the West Bank, including Jerusalem, and from Gaza and the Golan Heights; recognition of the inalienable rights of the Arab Palestinian people in Palestine, their homeland; and the right of all States in the region to live in peace 
within internationally recognized boundaries. However, Israel has ignored these peace endeavours and has worked hard to foil them.
164.	We firmly believe that Israel would not have been able to persist in its intransigence and continue its policy of expansion had the United Nations, especially the Security Council, been able to fulfil its responsibilities in an effective manner and to invoke the powers provided for in the Charter. Moreover, this intransigence on the part of Israel and its refusal of all peaceful and objective initiatives could not have continued had the superpowers, in particular those directly concerned, shouldered their responsibilities. Israel's faits accomplis the occupied Arab territories and in the area generally have been overlooked.
165.	The credibility of any peace initiative depends on its clear acknowledgement of the illegality of Israeli settlements in the occupied Arab territories. It must also firmly oppose Israeli practices which include deliberate plans to evict the indigenous population from the West Bank and Gaza.
166.	Those schemes, which we have seen beginning to be carried out in certain cities in the West Bank and Gaza, are jeopardizing the national security of Jordan and affect other neighbouring States as well. Moreover, they diminish peace prospects. Failure to comprehend the far-reaching effects of such a situation would constitute a fatal blow to all opportunities for peace in the region and would seriously diminish the validity of any international peace endeavour aimed at resolving the Palestinian question and the Arab-Israeli conflict.
167.	A major obstacle to the peaceful resolution of the Arab-Israeli conflict is the incompatibility of the words and the deeds of some. The drastic imbalance of power in the Middle East, and in particular Israel's quantitative and qualitative military superiority, have enabled Israel to persist in its intransigence and aggression.
168.	Jordan, which has shared all aspects of the plight of the Arab Palestinian people, is more aware than others of the deep implications of this plight. We recognize the significance of the humanitarian aspects of the Palestinian problem, especially those pertaining to the daily sufferings under the occupation and the worsening living conditions of the Palestinian refugees, but we do not believe that the settlement of such issues alone can be a substitute for a political solution. Such a solution should take into account the national and historical rights of the Arab Palestinians to their homeland, Palestine. The faits accomplis created by Israel in the occupied Arab territories, and recently in Lebanon, one third of whose territory Israel occupies, should induce us all to respond adequately in order to put an end to this grave situation.
169.	Lebanon has become an arena of conflict between foreign interests. In Lebanon today we witness accounts being settled and spheres of influence being drawn. But, above and beyond this, Israel seeks to keep Lebanon in total disarray so as to stifle Arab potential. This would also serve as a smoke-screen for its designs to judaize and swallow up, gradually and discreetly, the West Bank and Gaza. Therefore, we caution against allowing the tragedy of Lebanon to be used as a vehicle for finalizing Israel's colonization policies in the West Bank and Gaza and other Arab territories occupied in 1967. Consistent with our concern at the dangerous implications of the situation in Lebanon and its obvious adverse effects on Arab rights in Palestine, we support all efforts—especially those of the Government of Lebanon—which aim at ensuring the independence, territorial integrity and sovereignty of Lebanon; and we call upon everyone to refrain from any action that would prolong the agony of the Lebanese people and could be used by Israel as a pretext for continuing its occupation of southern Lebanon. We appeal to the international community to support Lebanon's endeavours to ensure Israel's withdrawal from its territory and put an end to all practices violating Lebanon's sovereignty, independence and territorial integrity and detrimental to the unity of its people. In this context we welcome the cease-fire achieved recently in Lebanon, towards the realization of which Jordan contributed modest but sincere efforts. We also support all Arab and international efforts aimed at the preservation of Lebanese sovereignty, territorial integrity and unity.
170.	The continuation of war between Iran and Iraq amid an atmosphere of international indifference is a matter of deep concern. This war, which has now entered its fourth year, is continuing to cause bloodshed and destruction and is draining the resources of both countries. This is causing Jordan pain and grief, and we should like to reiterate here the imperative need for the international community to halt this war and provide a solution on the basis of international law and principles of justice and equity.
171.	An objective look at this war indicates very clearly that Iraq has accepted and worked for an end to the hostilities and has withdrawn its forces to its internationally recognized borders with Iran. On the other hand, Iran insists on continuation of the war and has repeatedly attacked Iraqi territory, ignoring Iraq's calls for a ceasefire and a peaceful settlement of the dispute. Iraq has demonstrated its peaceful intentions by accepting the verdict of the international community and going along with Security Council resolutions addressing the conflict. Furthermore, Iraq has co-operated with the representative of the Secretary-General, the mediation efforts of the Movement of Non-Aligned Countries and the Organization of the Islamic Conference. While appreciating Iraq's positive response to these peace efforts, we call upon Iran to reciprocate and respond favourably, in the interests of both countries and peoples and the region as a whole.
172.	The situation in southern Africa is not very different from the one prevailing in the Middle East, since it is the result of similar aggressive policies of the Government of South Africa against neighbouring African States. The racist Government of South Africa continues to practise its	policy in spite of world condemnation. However, mere condemnation without effective action has enabled South Africa to continue to obstruct the achievement of Namibia's independence and to block the implementation of Security Council resolution 435 (1978). In this respect, we emphasize the need for the Security Council to assume a more effective and decisive role in securing Namibia's independence. We call upon the United Nations to condemn the collaboration between Israel and South Africa in various fields, particularly the military and nuclear. Such collaboration poses a threat to the regional security of Africa and international peace and security as a whole.
173.	The continuation of violence and tension in Central America is severely endangering the region's stability. To avoid any further escalation of violence, we stress that polarization and internationalization of the conflict must be avoided and we urge a political solution. Such a solution would enable the peoples of the region to devote their energies and resources to addressing their economic and social needs, which are at the core of the problems affecting the region. We therefore welcome the efforts of the Contadora Group and express the hope that it will be able to contribute to a solution on the basis of its various relevant declarations. We also call for the implementation of United Nations resolutions pertaining to Afghanistan and for respect for the rights of all peoples to self- determination and to the expression of their national will in conditions of total freedom.
174.	Jordan calls for the solution of the problem of Cyprus by peaceful means, through intercommunal talks under the auspices of the United Nations and within a framework that would preserve the independence, territorial integrity and non-aligned status of that country.
175.	We support the solution of the problem of Korea by peaceful means through negotiations between the two parts of Korea, in accordance with the joint communique issued in July 1972.
176.	In conclusion, Jordan, which has to bear the brunt of Israeli aggression, reiterates its determination to cooperate in all sincere and objective efforts to achieve a comprehensive, just peace without forfeiting any of the legitimate national rights of the Arab people of Palestine to the land of its forefathers. We shall always accord the highest priority to the deliverance of that people and the territory from Israeli occupation. We call upon everyone to shoulder their responsibilities before it is too late and request that this Organization match its words with deeds.
 

